FILED
                                                 United States Court of Appeals
                    UNITED STATES COURT OF APPEALS       Tenth Circuit

                          FOR THE TENTH CIRCUIT                   June 8, 2020
                        _________________________________
                                                              Christopher M. Wolpert
                                                                  Clerk of Court
    DERRICK BRICKERT,

          Plaintiff - Appellant,
                                                      No. 19-1481
    v.                                      (D.C. No. 1:17-CV-03106-MEH)
                                                       (D. Colo.)
    DEUTSCHE BANK NATIONAL
    TRUST COMPANY, as trustee for;
    and Does 1 to 50, inclusive other
    GSAMP Trust 2007FM2,

          Defendant - Appellee.
                      _________________________________

                          ORDER AND JUDGMENT *
                       _________________________________

Before HOLMES, BACHARACH, and MORITZ, Circuit Judges.
                _________________________________

         This appeal stems from Mr. Derrick Brickert’s effort to avoid

Deutsche Bank’s foreclosure of his house. He sued the bank, asserting

several claims. Most were dismissed, but the claim for unjust enrichment



*
      The parties do not request oral argument, and it would not help us to
decide the appeal. We have thus decided the appeal based on the appellate
briefs and the record on appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R.
34.1(G).

      This order and judgment does not constitute binding precedent except
under the doctrines of law of the case, res judicata, and collateral estoppel.
But the order and judgment may be cited for its persuasive value if
otherwise appropriate. Fed. R. App. P. 32.1(a); 10th Cir. R. 32.1(A).
remained. The district court granted summary judgment to the bank on this

claim, reasoning that unjust enrichment did not apply because the parties’

respective obligations were set out in a contract. See Pulte Home Corp. v.

Countryside Cmty. Ass’n, 382 P.3d 821, 833 (Colo. 2016) (stating that a

claim for unjust enrichment is generally unavailable when the underlying

payment obligation is subject to an express contract).

      In appealing, Mr. Brickert hasn’t said what’s wrong with the district

court’s reasoning. This omission is fatal even when the appellant (like Mr.

Brickert) is pro se. See Nixon v. City & Cty. of Denver, 784 F.3d 1364,

1366 (10th Cir. 2015) (stating that the appellant must “explain what was

wrong with the reasoning that the district court relied on in reaching its

decision”); Garrett v. Selby Connor Maddux & Janer, 425 F.3d 836, 840–

41 (10th Cir. 2005) (stating that even unrepresented litigants must present

an argument citing the record and supporting legal authority). Because Mr.

Brickert hasn’t explained how the district court erred, we must affirm.

      But we grant Mr. Brickert’s motion for leave to proceed in forma

pauperis. He qualifies for leave because he lacks the money to prepay the

filing fee.

                                    Entered for the Court



                                    Robert E. Bacharach
                                    Circuit Judge


                                      2